—In an action for a divorce and ancillary relief, the defendant appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Westchester County (Nicolai, J.), dated September 11, 1998, as awarded equitable distribution.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
“Equitable distribution presents matters of fact to be resolved by the trial court, and its distribution of the parties’ marital property should not be disturbed unless it can be shown that the court improvidently exercised its discretion in so doing” (Oster v Goldberg, 226 AD2d 515; see, Petrie v Petrie, 124 AD2d 449, 450; Foxx v Foxx, 114 AD2d 605, 606). The Supreme Court providently exercised its discretion in distributing the marital property in this case (see, Oster v Goldberg, supra). Sullivan, J. P., Friedmann, Feuerstein and Smith, JJ., concur.